I




    i

    I




        I




I
  pleteathat    the tax ohou1.dbe dw only Ln sare'tlie       par-
   ohaesr18 a renidentor thie Btattiet tdw tima oi puWhm30
  ae well,am at the tlw he bring8 the car into this Stats.
  As not& from the above,a oontraryoenrrtrwtion           la not
  required,either to allminatethe taaptatlon or buyeawte
. plaoe thmlr orderain othor e8atw in order to euaapa*ha
  ralw tax or to brlalg about equalityof coail?etitioa        trotmen
  real dmler* ln thlrX3tota an4 theother.rtwto. Our
  eumwerto yogi qucotlcm, therefore, 2ithat       .thsan tax
  is not boa an4er th&‘tact rltuctionebove outlined; She-
  i&er~the'eatombila   wee parohee~4’befose    cwaftar     t&W 1,
  19&l, the 0fre0tiro   date of maa Bill.8x18~lwiatiwlr1.
                        I.                              ;.;:;:
                                    Toutia- *err.tki




                                                                        I